Order, Supreme Court, Bronx County (Stanley Green, J.), entered April 18, 2006, which, insofar as appealable, denied plaintiffs’ motion to renew a prior order, same court and Justice, entered June 10, 2005, denying plaintiffs’ motion to restore action to a prenote of issue calendar, unanimously affirmed, without costs.
Plaintiffs fail to provide any justification why the newly submitted evidence—a case status report that needed only to be filled out and mailed back to the court, and a letter from plaintiffs’ then-attorney stating that the case status report was completed and enclosed—was not submitted on the original motion (CPLR 2221 [e] [3]). Concur—Sullivan, J.P., Buckley, Gonzalez, Sweeny and Kavanagh, JJ.